Citation Nr: 0211941	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  01-07 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.

2. Entitlement to an effective date earlier than June 7, 1999 
for the grant of service connection for tinnitus based on 
clear and unmistakable error.

3. Entitlement to an effective date earlier than June 7, 1999 
for the grant of service connection for bilateral hearing 
loss based on clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned member of the 
Board at a hearing on June 7, 2002 and a copy of the 
transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2. The veteran's PTSD is manifested by sleep difficulty, 
depression, increased irritability, hypervigilance, 
heightened startle response, and a global assessment of 
functioning (GAF) score of 60, which reflects moderate 
symptoms.

3. On July 6, 1994, the veteran filed an application for 
compensation for hearing loss and tinnitus.  A November 
1994 rating decision denied service connection for 
bilateral hearing loss and tinnitus, and the veteran did 
not appeal the decision within one year of being notified.

4. The evidence of record does show that the November 1994 
rating decision with respect to service connection for 
bilateral hearing loss was based on incorrectly applied 
statutes or regulations, and that the facts as they were 
then known should have resulted in a grant of service 
connection for bilateral hearing loss.

5. The evidence of record does not show that the November 
1994 rating decision with respect to service connection 
for tinnitus was based on incorrectly applied statutes or 
regulations; that the correct facts as they were then 
known, were not before the RO at the time of the decision, 
or that there was any error in the RO's decision which, if 
not made, would have manifestly changed the outcome of the 
decision regarding service connection for tinnitus


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation of 30 percent and 
no higher for the veteran's service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2001).

2. The November 1994 rating decision denying service 
connection for bilateral hearing loss was clearly and 
unmistakably erroneous and the grant of service connection 
for bilateral hearing loss is effective from July 6, 1994, 
the date of his initial claim.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.105, 3.303, 3.304, 3.385, 
3.400, 4.85 (2001).

3. The criteria for assignment of an effective date earlier 
than June 7, 1999 for the award of service connection for 
tinnitus based on clear and unmistakable error is not 
shown. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 3.105, 3.400, 20.302, 20.1103 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the March 2001 
rating decision, and the July 2001 Statement of the Case,  of 
what would be necessary, evidentiary wise, to grant the 
veteran's claims.  The notices sent to the veteran discussed 
the available evidence and informed him that an increased 
rating for his PTSD was being denied because the evidence did 
not show that the disability met the criteria for the next 
higher evaluation, and that an earlier effective date for the 
grant of service connection for bilateral hearing loss and 
tinnitus was being denied because the criteria for 
overturning the prior rating decision on the grounds of clear 
and unmistakable error had not been met  The Board therefore 
concludes that the veteran was adequately informed of the 
information and evidence needed to substantiate his claims, 
and the RO complied with VA's notification requirements.  
Thus, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
this regard, the Board conducted a personal hearing and asked 
for any additional relevant evidence, the veteran sent 
treatment records that he referenced at the hearing.  There 
is no other indication that any actions need to be taken by 
the veteran or by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The RO gathered the veteran's service medical records, VA 
records identified by the veteran, and treatment records.  
Additionally, the veteran provided statements from his 
private physician regarding his hearing loss.  The veteran 
was provided a Board hearing in June 2002.  The veteran 
underwent VA examinations in August 1994 and February 2001.  
The veteran has not indicated that there is other relevant 
evidence available.  Thus the Board finds that the RO 
provided the requisite assistance to the veteran in obtaining 
evidence regarding the claimed disability.  In fact, it 
appears that all such relevant evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Entitlement to an increased evaluation for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

Under the regulations, a 10 percent rating is warranted for 
PTSD when there is "occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication".  38 C.F.R. § 4.130, DC 9411 (2001).

A higher rating, of 30 percent, is warranted for PTSD when 
there is "occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)".  Id.

A rating of 50 percent is warranted for PTSD when there is 
"occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships." Id.

In June 1999 the veteran filed an application seeking service 
connection for PTSD. The RO granted service connection and 
assigned a 10 percent rating.  The veteran testified at a 
personal hearing in June 2002.  He stated that he had 
experienced outbursts of anger, intrusive thoughts, 
difficulty sleeping, and difficulty trusting others.  
Treatment records from the Vet Center dated from June 1999 to 
June 2002 reveal that the veteran reported feeling stressed, 
feeling depressed, and that songs and movies and events 
related to World War II would bring back strong memories and 
intrusive thoughts about his wartime experiences as a 
bombardier on a B-17.

The veteran underwent a VA examination in February 2001.  The 
examiner found that the veteran was experiencing sleep 
difficulty, dreams, depression, and increased irritability.  
The veteran stated that he was hypervigilant and that he 
startled easily.  The examiner noted that the veteran was 
cooperative, with a normal affect, and normal speech and 
thought content.  There was no indication of homicidal or 
suicidal ideation.  The veteran was oriented and had good 
memory, good insight and good judgment.  There was no 
evidence of impaired impulse control.  The examiner provided 
a GAF score of 60 which is indicative of moderate symptoms or 
moderate difficulty in social occupational, or school 
functioning.

Applying the above to the regulations, the Board finds that a 
30 percent rating is warranted for the veteran's PTSD.  The 
veteran has chronic sleep impairment, depressed mood, and 
suspiciousness.  These are all symptoms consistent with a 30 
percent evaluation.  38 C.F.R. § 4.130, DC 9411 (2001).  The 
VA examiner provided a GAF score of 60 which suggests 
moderate symptoms, which is also consistent with a 30 percent 
evaluation.  There is no evidence of a flattened affect or 
circumstantial, circumlocutory, or stereotyped speech.  There 
is no evidence of impaired memory, judgment, or abstract 
thinking.  The veteran does not meet or nearly approximate 
the criteria for a 50 percent evaluation for his PTSD.  Id.

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's PTSD has caused marked employment interference or 
requires frequent medical treatment.  The veteran is employed 
and there is no evidence that he has been hospitalized 
specifically for this condition or that it has prevented him 
from working.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC. 6-96 (1996).

III.  Clear and unmistakable error

The veteran has asserted that he should be entitled to an 
effective date earlier than June 7, 1999 based on his claims 
of clear and unmistakable error (CUE) in the November 1994 
rating decision.  The veteran has made it clear at his 
personal hearing, that the CUE claim is the sole basis for 
his seeking an earlier effective date.

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (2001).  The Untied States Court of Appeals for 
Veterans Claims (Court) has held that a valid claim of CUE 
requires a showing that the correct facts, as they were known 
at the time, were not before the adjudicator, or that the 
legal provisions effective at the time were not properly 
applied.  A mere difference of opinion as to the outcome of 
the adjudication does not provide a basis to find that VA 
committed administrative error during the adjudication 
process.  Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Glynn v Brown, 6 Vet. App. 523 (1994); Mason 
(Sangernetta) v. Brown, 8 Vet. App. 44 (1995); See, Crippen v 
Brown, 9 Vet. App. 412, 421 (1996) (the Court recognized in 
Russell, Glynn, and Mason that a viable claim of CUE must be 
premised on the RO's clear failure to consider certain highly 
probative evidence in the first instance, and not simply 
request that the Board reweigh or reevaluate the evidence 
reviewed by the RO in the prior final rating decision).  
"Clear and unmistakable error" is "undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313-14.  The error must be 
of fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993), en banc review denied, 6 Vet. App. 162 (1994).  A 
disagreement as to how the facts were weighed or evaluated 
cannot form the basis of a claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92 (1995).

A determination as to whether an RO decision has CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242 (1994).  To raise a valid claim of CUE, a claimant 
must, with some degree of specificity, identify the alleged 
error and provide persuasive reasons why the result would 
have been different but for the alleged error.  Fugo, 6 Vet. 
App. at 44.  A claimant seeking to obtain retroactive 
benefits by proving that VA has made a "clear and 
unmistakable error" has a much heavier burden than that 
placed upon a claimant who attempts to establish his 
prospective entitlement to benefits.  Atkins v. Derwinski, 1 
Vet. App. 228, 231 (1991); Berger v. Brown, 10 Vet. App. 166, 
169 (1997) (A claimant has an "extra-heavy" burden of 
persuasion before the Court in a claim of CUE.).

The Board finds that the RO's rating decision in November 
1994 is final, since it was not appealed and is accepted as 
correct in the absence of CUE.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994 & 2001).

The RO received the veteran's claim of service connection for 
hearing loss and tinnitus on July 6, 1994.  The evidence 
before the RO at the time of the November 1994 decision 
consisted of some service records (specifically records 
showing the veteran had 35 combat missions in a B-17 during 
World War II) a statement from the veteran's private 
physician, Dr. Goodman, dated in June 1994 which indicated 
that the doctor's opinion was that the veteran's hearing loss 
was related to service, and a VA examination performed in 
August 1994.  The veteran's service medical records are 
thought to be unavailable due to a 1973 fire at the National 
Personnel Records Center (NPRC), in St. Louis.

The RO denied the veteran's claims for service connection for 
bilateral hearing loss and tinnitus in 1994 because there was 
no evidence that the veteran had experienced these conditions 
while in service or within one year after separation from 
service.  The Board finds that with respect to the claim for 
service connection for bilateral hearing loss, this November 
1994 decision should be overturned on the grounds of CUE.  
The veteran's service medical records are presumed destroyed 
by the 1973 fire at the NPRC.

The veteran completed 35 combat missions as part of a B-17 
crew during World War II.  The RO denied service connection 
for hearing loss because there was no evidence of hearing 
loss in service.  The RO did not point out that since the 
veteran's medical records are presumed destroyed by fire, the 
RO had a heightened obligation to consider the rule granting 
the benefit of the doubt to the veteran.  O'Hare v. 
Derwinski, 2 Vet. App. 365, 367 (1991).  More importantly, 
the veteran is a combat veteran and is entitled to certain 
presumptions based on  combat service.  One of those 
presumptions is that lay evidence (the veteran's statements) 
can provide sufficient proof of inservice incurrence or 
aggravation of an injury, "if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrance or aggravation, and to that end, shall 
resolve every reasonable doubt in favor of the veteran."  
38 U.S.C.A. § 1154(b) (West 1991 & Supp 2001).

The RO did not consider this provision of the law, and when 
combined with the fact that the veteran's service medical 
records are presumed destroyed, the obligation to apply this 
provision of the law in the veteran's favor is heightened.  
It is reasonable and consistent with the nature of the 
veteran's service that 35 combat missions might well have 
exposed him to acoustic trauma.  The veteran clearly has 
bilateral hearing loss.  The veteran's private physician has 
stated in June 1994 that it was probable that the hearing 
loss is related to the veteran's service.  There was no 
competent evidence suggesting that the hearing loss was not 
related to active duty.  Therefore, applying 38 U.S.C.A. 
§ 1154(b) to find that the veteran did experience acoustic 
trauma, all the elements for a grant of service connection 
for bilateral hearing loss were present in 1994, and the RO's 
decision denying service connection for bilateral hearing 
loss should be overturned on the grounds of CUE.  

For claims of direct service connection, the effective date 
is the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(2)(i) (1994 & 2001).  Since the 
veteran did not file a claim within one year of separation, 
the effective date for service connection for bilateral 
hearing loss is July 6, 1994, the date he filed his claim 
leading to the November 1994 rating decision.

With respect to the claim for service connection for 
tinnitus, the Board finds that the November 1994 rating 
decision should not be overturned on the grounds of CUE.  
Unlike the evidence relating to bilateral hearing loss, there 
was no medical evidence presented in 1994 that established a 
link between the veteran's service and his tinnitus.  Dr. 
Goodman's June 1994 letter related only to bilateral hearing 
loss as being caused by WWII service and not tinnitus.  In 
fact, there was no mention of tinnitus or its cause.  
Tinnitus was diagnosed by history only on the August 1994 VA 
examination.  Therefore, even if provided the benefits of the 
combat presumptions of 38 U.S.C.A. § 1154(b), the veteran's 
claim for service connection for tinnitus would have still 
failed because there was no evidence in 1994 establishing 
that tinnitus was present and linked to service.  Since the 
veteran has stated that the claim for an earlier effective 
date for service connection for tinnitus is based solely on 
his claim of CUE, the Board finds that there is no basis for 
an effective date earlier than June 7, 1999 for service 
connection for tinnitus.


ORDER

Entitlement to a 30 percent evaluation for PTSD, is granted, 
subject to the regulations governing the award of monetary 
benefits.

Entitlement to an effective date earlier than June 7, 1999 
for the grant of service connection for tinnitus based on 
clear and unmistakable error is denied

Entitlement to an effective date of July 6, 1994 for the 
grant of service connection for bilateral hearing loss based 
on clear and unmistakable error is granted, subject to the 
regulations governing the award of monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

